     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 1 of 22 Page ID #:336



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     AARON FRUMKIN (Cal. Bar No. 308479)
4    Assistant United States Attorney
     General Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6799
7         Facsimile: (213) 894-2927
          E-mail:    Aaron.Frumkin@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,                No. CR 19-274(A)-ODW-1

13              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              JOHN GARCIA
14                    v.

15   JOHN GARCIA,

16              Defendant.

17

18         1.   This constitutes the plea agreement between JOHN GARCIA
19   (“defendant”) and the United States Attorney’s Office for the Central
20   District of California (the “USAO”) in the above-captioned case.
21   This agreement is limited to the USAO and cannot bind any other
22   federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25         2.   Defendant agrees to:
26              a.    At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to counts four and six
28   of the superseding indictment in United States v. John Garcia, CR No.
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 2 of 22 Page ID #:337



1    19-274(A)-ODW-1, which charge defendant with Possession of Fifteen or

2    More Unauthorized Access Devices, in violation of 18 U.S.C.

3    §§ 1029(a)(3), (2)(a), and Aggravated Identity Theft, in violation of

4    18 U.S.C. §§ 1028A(a)(1), (2)(a), respectively.

5               b.    Not contest facts agreed to in this agreement.

6               c.    Abide by all agreements regarding sentencing contained

7    in this agreement.

8               d.    Agree that all court appearances, including his change

9    of plea hearing and sentencing hearing, may proceed by video-
10   teleconference (“VTC”) or telephone, if VTC is not reasonably
11   available, so long as such appearances are authorized by General
12   Order 20-043 or another order, rule, or statute.          Defendant
13   understands that, under the Constitution, the United States Code, the
14   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),
15   he may have the right to be physically present at these hearings.
16   Defendant understands that right and, after consulting with counsel,
17   voluntarily agrees to waive it and to proceed remotely.           Defense
18   counsel also joins in this consent, agreement, and waiver.

19   Specifically, this agreement includes, but is not limited to, the

20   following:

21                    i.    Defendant consents under Section 15002(b) of the

22   CARES Act to proceed with his change of plea hearing by VTC or

23   telephone, if VTC is not reasonably available.

24                    ii.   Defendant consents under Section 15002(b) of the

25   CARES Act to proceed with his sentencing hearing by VTC or telephone,

26   if VTC is not reasonably available.

27                    iii. Defendant consents under 18 U.S.C. § 3148 and

28   Section 15002(b) of the CARES Act to proceed with any hearing

                                           2
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 3 of 22 Page ID #:338



1    regarding alleged violations of the conditions of pre-trial release

2    by VTC or telephone, if VTC is not reasonably available.

3                     iv.   Not commit any crime or any act constituting

4    obstruction of justice; however, offenses that would be excluded for

5    sentencing purposes under United States Sentencing Guidelines

6    (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not within the

7    scope of this agreement.

8               e.    Be truthful at all times with the United States

9    Probation and Pretrial Services Office and the Court.
10              f.    Pay the applicable special assessment at or before the
11   time of sentencing unless defendant has demonstrated a lack of
12   ability to pay such assessments.
13                              THE USAO’S OBLIGATIONS

14         3.   The USAO agrees to:

15              a.    Not contest facts agreed to in this agreement.

16              b.    Abide by all agreements regarding sentencing contained

17   in this agreement.

18              c.    At the time of sentencing, move to dismiss the

19   remaining counts of the superseding indictment as against defendant.

20   Defendant agrees, however, that at the time of sentencing the Court

21   may consider any dismissed charges in determining the applicable

22   Sentencing Guidelines range, the propriety and extent of any

23   departure from that range, and the sentence to be imposed.

24              d.    Recommend that defendant not be required to self-

25   surrender to serve his sentence until on or after August 1, 2021,

26   unless defendant violates the conditions of his bond.

27              e.    Except for criminal tax violations (including

28   conspiracy to commit such violations chargeable under 18 U.S.C.

                                           3
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 4 of 22 Page ID #:339



1    § 371), not further criminally prosecute defendant for violations of

2    21 U.S.C. §§ 841(a) and (b) arising out of defendant’s conduct

3    described in the agreed-to factual basis set forth in paragraph 13

4    below.     Defendant understands that the USAO is free to criminally

5    prosecute defendant for any other unlawful past conduct or any

6    unlawful conduct that occurs after the date of this agreement.

7    Defendant agrees that at the time of sentencing the Court may

8    consider the uncharged conduct in determining the applicable

9    Sentencing Guidelines range, the propriety and extent of any
10   departure from that range, and the sentence to be imposed after
11   consideration of the Sentencing Guidelines and all other relevant
12   factors under 18 U.S.C. § 3553(a).
13                               NATURE OF THE OFFENSE

14         4.    Defendant understands that for defendant to be guilty of

15   the crime charged in count four, that is, Possession of Fifteen or

16   More Unauthorized Access Devices, in violation of Title 18, United

17   States Code, Sections 1029(a)(3), 2(a), the following must be true:

18   first, defendant knowingly possessed at least fifteen unauthorized

19   access devices at the same time; second, defendant knew that the

20   devices were unauthorized; third, defendant acted with the intent to

21   defraud, that is, the intent to deceive or cheat; and fourth,

22   defendant’s conduct in some way affected commerce between one state

23   and another state, or between a state of the United States and a

24   foreign country.

25               a.    Defendant understands that for defendant to be guilty

26   of aiding and abetting possession of fifteen or more unauthorized

27   access devices, in violation of Title 18, United States Code, Section

28   2(a), the following must be true: first, someone else committed the

                                           4
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 5 of 22 Page ID #:340



1    crime of possession of fifteen or more unauthorized access devices;

2    second, defendant aided, counseled, commanded, induced or procured

3    that person with respect to at least one element of possession of

4    fifteen or more unauthorized access devices; third, defendant acted

5    with intent to facilitate possession of fifteen or more unauthorized

6    access devices; and fourth, defendant acted before the crime was

7    completed.

8          5.   Defendant understands that for defendant to be guilty of

9    the crime charged in count six, that is, Aggravated Identity Theft,
10   in violation of Title 18, United States Code, Sections 1028A(a)(1),
11   2(a), the following must be true: first, defendant knowingly
12   possessed without legal authority a means of identification of
13   another person; second, defendant knew that the means of
14   identification belonged to a real person; and third, defendant did so
15   during and in relation to defendant’s unlawful possession of fifteen
16   or more access devices, a felony violation of Title 18, United States
17   Code, Section 1029(a)(3).
18              a.    Defendant understands that for defendant to be guilty

19   of aiding and abetting aggravated identity theft, in violation of

20   Title 18, United States Code, Section 2(a), the following must be

21   true: first, someone else committed the crime of aggravated identity

22   theft; second, defendant aided, counseled, commanded, induced or

23   procured that person with respect to at least one element of

24   aggravated identity theft; third, defendant acted with intent to

25   facilitate aggravated identity theft; and fourth, defendant acted

26   before the crime was completed.

27

28

                                           5
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 6 of 22 Page ID #:341



1                                       PENALTIES

2          6.    Defendant understands that the statutory maximum sentence

3    that the Court can impose for a violation of Title 18, United States

4    Code, Section 1029(a)(3), is: ten years’ imprisonment; a three-year

5    period of supervised release; a fine of $250,000 or twice the gross

6    gain or gross loss resulting from the offense, whichever is greatest;

7    and a mandatory special assessment of $100.

8          7.    Defendant understands that the statutory maximum sentence

9    that the Court can impose for a violation of Title 18, United States
10   Code, Section 1028A(a)(1), is: two years imprisonment; a one-year
11   period of supervised release; a fine of $250,000 or twice the gross
12   gain or gross loss resulting from the offense, whichever is greatest;
13   and a mandatory special assessment of $100.
14         8.    Defendant understands, therefore, that the total maximum
15   sentence for all offenses to which defendant is pleading guilty is:
16   twelve years’ imprisonment; a four-year period of supervised release;
17   a fine of $500,000 or twice the gross gain or gross loss resulting
18   from the offenses, whichever is greatest; and a mandatory special

19   assessment of $200.

20         9.    Defendant understands that the statutory mandatory minimum

21   sentence that the Court must impose for a violation of Title 18,

22   United States Code, Section 1028A, is a two-year term of

23   imprisonment, which must run consecutive to any other sentence of

24   imprisonment, and a mandatory special assessment of $100.

25         10.   Defendant understands that supervised release is a period

26   of time following imprisonment during which defendant will be subject

27   to various restrictions and requirements.         Defendant understands that

28   if defendant violates one or more of the conditions of any supervised

                                           6
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 7 of 22 Page ID #:342



1    release imposed, defendant may be returned to prison for all or part

2    of the term of supervised release authorized by statute for the

3    offense that resulted in the term of supervised release, which could

4    result in defendant serving a total term of imprisonment greater than

5    the statutory maximum stated above.

6          11.   Defendant understands that, by pleading guilty, defendant

7    may be giving up valuable government benefits and valuable civic

8    rights, such as the right to vote, the right to possess a firearm,

9    the right to hold office, and the right to serve on a jury.
10   Defendant understands that once the Court accepts defendant’s guilty
11   pleas, it will be a federal felony for defendant to possess a firearm
12   or ammunition.    Defendant understands that the convictions in this
13   case may also subject defendant to various other collateral
14   consequences, including but not limited to revocation of probation,
15   parole, or supervised release in another case and suspension or
16   revocation of a professional license.        Defendant understands that
17   unanticipated collateral consequences will not serve as grounds to
18   withdraw defendant’s guilty pleas.

19         12.   Defendant and his counsel have discussed the fact that, and

20   defendant understands that, if defendant is not a United States

21   citizen, the convictions in this case make it practically inevitable

22   and a virtual certainty that defendant will be removed or deported

23   from the United States.      Defendant may also be denied United States

24   citizenship and admission to the United States in the future.

25   Defendant understands that while there may be arguments that

26   defendant can raise in immigration proceedings to avoid or delay

27   removal, removal is presumptively mandatory and a virtual certainty

28   in this case.    Defendant further understands that removal and

                                           7
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 8 of 22 Page ID #:343



1    immigration consequences are the subject of a separate proceeding and

2    that no one, including his attorney or the Court, can predict to an

3    absolute certainty the effect of his conviction on his immigration

4    status.     Defendant nevertheless affirms that he wants to plead guilty

5    regardless of any immigration consequences that his pleas may entail,

6    even if the consequence is automatic removal from the United States.

7                                     FACTUAL BASIS

8          13.   Defendant admits that defendant is, in fact, guilty of the

9    offenses to which defendant is agreeing to plead guilty.           Defendant
10   and the USAO agree to the statement of facts provided below and agree
11   that this statement of facts is sufficient to support pleas of guilty
12   to the charges described in this agreement and to establish the
13   Sentencing Guidelines factors set forth in paragraph 15 below but is
14   not meant to be a complete recitation of all facts relevant to the
15   underlying criminal conduct or all facts known to either party that
16   relate to that conduct.
17         On or about December 15, 2016, in Los Angeles County, within the
18   Central District of California, defendant and co-defendant, each

19   aiding and abetting the other, knowingly and with intent to defraud,

20   possessed at least fifteen unauthorized access devices, namely,

21   approximately 18 social security numbers and 36 credit, debit, and

22   bank account numbers, all belonging to real persons and businesses

23   other than defendant or co-defendant, with said possession affecting

24   interstate and foreign commerce.          In addition, on or about December

25   15, 2016, in Los Angeles County, defendant and co-defendant, each

26   aiding and abetting the other, knowingly possessed, without lawful

27   authority, means of identification that defendant and co-defendant

28   knew belonged to other persons, namely, the name, social security

                                           8
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 9 of 22 Page ID #:344



1    number, and bank account number of M.G.; the name and California

2    Driver’s License number of Y.A.; and the name and social security

3    number of B.R.    Defendant possessed these means of identification

4    during and in relation to defendant’s unlawful possession of fifteen

5    or more access devices, a felony violation of Title 18, United States

6    Code, Section 1029(a)(3).

7          Specifically, on or around July 28, 2016, defendant opened Wells

8    Fargo account ending in x8611 online using B.W.’s name, California

9    Driver’s License number, birthdate, social security number, and
10   address.   Defendant listed his own residential address as the mailing
11   address for the account.      On or around August 10, 2016, defendant
12   altered a check made out to the business S.G. from victim H.C.            H.C.
13   had mailed a check to S.G. for $455, but defendant intercepted it,
14   altered it, and made it payable to B.W. for $4,055.          Defendant
15   deposited the altered check into the x8611 account.          On or around the
16   next day, on August 11, 2016, defendant wrote check #104 from the
17   x8611 account for $1,500 made payable to himself, which he cashed at
18   a Wells Fargo in Granada Hills.

19         On or around July 31, 2016, defendant altered a check made out

20   to S.G. from victim business G.T.         G.T. had mailed a check to S.G.

21   for $95.95, but defendant intercepted it, altered it, and made it

22   payable to B.W. for $1,295.95.       An owner of G.T. stated that he did

23   not know B.W. and did not give him permission to possess or alter the

24   check.   On August 10, 2016, defendant cashed the check at an ATM in

25   North Hollywood.

26         In and around December 2016, defendant lived with co-defendant

27   in Northridge, California (“the residence”).         On December 15, 2016,

28   law enforcement searched the residence and found at least fifteen

                                           9
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 10 of 22 Page ID #:345



1    access devices, specifically approximately at least 18 social

2    security numbers, and 36 access devices, belonging to real persons

3    other than defendant or co-defendant, in addition to access-device

4    making equipment, Dremel bits and tools, counterfeit checks,

5    counterfeit postal keys, genuine postal locks, stolen mail, and

6    methamphetamine and drug distribution materials.

7          In particular, in the living room law enforcement found

8    approximately 48 pieces of mail and mail matter not addressed to

9    defendant or co-defendant.       On a desk in the living room law
10   enforcement found washed checks payable to defendant, four
11   counterfeit California Driver’s Licenses with defendant’s picture –-
12   three bearing names other than defendant’s –- and two California ID
13   cards in defendant’s name.       Law enforcement contacted several of the
14   addressees of the mail and mail matter, who all stated that they had
15   not authorized either defendant or co-defendant to possess their
16   mail.
17         Also in the living room law enforcement found: M.G.’s name,
18   social security number, bank account number, and mail matter; B.R.’s

19   name and social security number; and Y.A.’s name, social security

20   number, driver’s license number, and a City National Bank check in

21   Y.A.’s name.     Defendant knew that M.G., B.R., and Y.A. were real

22   people.    None of M.S., B.R., or Y.A. ever provided defendant or co-

23   defendant with authorization to possess this personal information.

24         Law enforcement also recovered a “new patient” form belonging to

25   Y.A., and a blank check, number 1382, representing that Y.A. was the

26   holder of a City National Bank checking account ending in x3206.

27   Y.A.’s driver’s license number and expiration date were handwritten

28   on blank check 1382.      Records from City National Bank revealed that

                                           10
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 11 of 22 Page ID #:346



1    checking account x3206 actually belonged to A.P. LLC, which confirmed

2    that it did not give defendant or co-defendant permission to possess

3    its account number.      Records also revealed that defendant, aiding and

4    abetting co-defendant, forged check 1381, which was made out to a

5    Bath and Body Works store in Northridge, California, in the amount of

6    $302.48, on December 13, 2016.

7          On top of defendant’s desk, law enforcement found two genuine

8    postal locks, which had been disassembled.         Law enforcement also

9    found seven United States Postal Service arrow keys, and seven
10   counterfeit arrow keys.
11         On the coffee table in the living room of the residence, law
12   enforcement found four zip-lock bags containing a total of 32.67
13   grams of actual methamphetamine, one plastic vial containing 3.24
14   grams of actual methamphetamine, one glass beaker containing 2.24
15   grams of actual methamphetamine, and a digital scale and additional
16   clear plastic baggies.      Inside co-defendant’s purse, law enforcement
17   also discovered a plastic bag containing 0.57 grams of actual
18   methamphetamine.

19         Defendant knew that his possession of the access devices was

20   unauthorized.     Defendant possessed the access devices with the intent

21   to defraud.    Additionally, defendant’s conduct in some way affected

22   commerce between one state and another state, or between a state of

23   the United States and a foreign country.         For example, defendant,

24   aiding and abetting co-defendant, submitted forged check 1381 to a

25   Bath and Body Works store in California.         Bath and Body Works is

26   headquartered in New Jersey.

27

28

                                           11
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 12 of 22 Page ID #:347



1                                  SENTENCING FACTORS

2          14.   Defendant understands that in determining defendant’s

3    sentence the Court is required to calculate the applicable Sentencing

4    Guidelines range and to consider that range, possible departures

5    under the Sentencing Guidelines, and the other sentencing factors set

6    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

7    Sentencing Guidelines are advisory only, that defendant cannot have

8    any expectation of receiving a sentence within the calculated

9    Sentencing Guidelines range, and that after considering the
10   Sentencing Guidelines and the other § 3553(a) factors, the Court will
11   be free to exercise its discretion to impose any sentence it finds
12   appropriate between the mandatory minimum and up to the maximum set
13   by statute for the crime of conviction.
14         15.   Defendant and the USAO agree to the following applicable
15   Sentencing Guidelines factors:
16   Base Offense Level:                        6     U.S.S.G. § 2B1.1(a)
17   Intended Loss Exceeded $550,000:           +14   U.S.S.G. § 2B1.1(b)(1)(H)
18   10 or More Victims:                        +2    U.S.S.G. § 2B1.1(b)(2)(A)

19   Device-making Equipment:                   +2    U.S.S.G. § 2B1.1(b)(11)

20         Defendant and the USAO reserve the right to argue that

21   additional specific offense characteristics, adjustments, and

22   departures under the Sentencing Guidelines are appropriate.

23   Defendant understands that the Court must sentence defendant to a

24   term of two years’ imprisonment on count six, which must run

25   consecutive to any term of imprisonment imposed for count four.

26         16.   Defendant understands that there is no agreement as to

27   defendant’s criminal history or criminal history category.

28

                                           12
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 13 of 22 Page ID #:348



1          17.   Defendant and the USAO reserve the right to argue for a

2    sentence outside the sentencing range established by the Sentencing

3    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

4    (a)(2), (a)(3), (a)(6), and (a)(7).

5                           WAIVER OF CONSTITUTIONAL RIGHTS

6          18.   Defendant understands that by pleading guilty, defendant

7    gives up the following rights:

8                a.    The right to persist in a plea of not guilty.

9                b.    The right to a speedy and public trial by jury.
10               c.    The right to be represented by counsel –- and if
11   necessary have the Court appoint counsel -- at trial.           Defendant
12   understands, however, that, defendant retains the right to be
13   represented by counsel –- and if necessary have the Court appoint
14   counsel –- at every other stage of the proceeding.
15               d.    The right to be presumed innocent and to have the
16   burden of proof placed on the government to prove defendant guilty
17   beyond a reasonable doubt.
18               e.    The right to confront and cross-examine witnesses

19   against defendant.

20               f.    The right to testify and to present evidence in

21   opposition to the charges, including the right to compel the

22   attendance of witnesses to testify.

23               g.    The right not to be compelled to testify, and, if

24   defendant chose not to testify or present evidence, to have that

25   choice not be used against defendant.

26               h.    Any and all rights to pursue any affirmative defenses,

27   Fourth Amendment or Fifth Amendment claims, and other pretrial

28   motions that have been filed or could be filed.

                                           13
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 14 of 22 Page ID #:349



1                          WAIVER OF RETURN OF DIGITAL DATA

2          19.   Understanding that the government has in its possession

3    digital devices and/or digital media seized from defendant, defendant

4    waives any right to the return of digital data contained on those

5    digital devices and/or digital media and agrees that if any of these

6    digital devices and/or digital media are returned to defendant, the

7    government may delete all digital data from those digital devices

8    and/or digital media before they are returned to defendant.

9                           WAIVER OF APPEAL OF CONVICTION
10         20.   Defendant understands that, with the exception of an appeal

11   based on a claim that defendant’s guilty pleas were involuntary, by

12   pleading guilty defendant is waiving and giving up any right to

13   appeal defendant’s convictions on the offenses to which defendant is

14   pleading guilty.     Defendant understands that this waiver includes,

15   but is not limited to, arguments that the statutes to which defendant

16   is pleading guilty are unconstitutional, and any and all claims that

17   the statement of facts provided herein is insufficient to support

18   defendant’s pleas of guilty.

19               WAIVER OF APPEAL OF SENTENCE AND COLLATERAL ATTACK

20         21.   Defendant agrees that, provided the Court, before

21   imposition of the mandatory consecutive sentence of two years’

22   imprisonment on count six, imposes a total term of imprisonment

23   within or below the range corresponding to an offense level of 21 and

24   the criminal history category determined by the Court, defendant

25   gives up the right to appeal all of the following: (a) the procedures

26   and calculations used to determine and impose any portion of the

27   sentence; (b) the term of imprisonment imposed by the Court; (c) the

28   fine imposed by the Court, provided it is within the statutory

                                           14
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 15 of 22 Page ID #:350



1    maximum; (d) to the extent permitted by law, the constitutionality or

2    legality of defendant’s sentence, provided it is within the statutory

3    maximum; (e) the term of probation or supervised release imposed by

4    the Court, provided it is within the statutory maximum; and (f) any

5    of the following conditions of probation or supervised release

6    imposed by the Court: the conditions set forth in Amended General

7    Order 20-04 of this Court; the drug testing conditions mandated by 18

8    U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

9    conditions authorized by 18 U.S.C. § 3563(b)(7).
10         22.   Defendant also gives up any right to bring a post-
11   conviction collateral attack on the convictions or sentence, except a
12   post-conviction collateral attack based on a claim of ineffective
13   assistance of counsel, a claim of newly discovered evidence, or an
14   explicitly retroactive change in the applicable Sentencing
15   Guidelines, sentencing statutes, or statutes of conviction.
16   Defendant understands that this waiver includes, but is not limited
17   to, arguments that the statutes to which defendant is pleading guilty
18   are unconstitutional, and any and all claims that the statement of

19   facts provided herein is insufficient to support the defendant’s

20   pleas of guilty.

21         23.   The USAO agrees that, provided (a) all portions of the

22   sentence are at or above the statutory minimum and at or below the

23   statutory maximum specified above and (b) before imposition of the

24   mandatory consecutive sentence of two years’ imprisonment on count

25   six, the Court imposes a total term of imprisonment within or above

26   the range corresponding to an offense level of 21 and the criminal

27   history category determined by the Court, the USAO gives up its right

28   to appeal any portion of the sentence.

                                           15
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 16 of 22 Page ID #:351



1                        RESULT OF WITHDRAWAL OF GUILTY PLEA

2          24.   Defendant agrees that if, after entering guilty pleas

3    pursuant to this agreement, defendant seeks to withdraw and succeeds

4    in withdrawing defendant’s guilty pleas on any basis other than a

5    claim and finding that entry into this plea agreement was

6    involuntary, then (a) the USAO will be relieved of all of its

7    obligations under this agreement; and (b) should the USAO choose to

8    pursue any charge that was either dismissed or not filed as a result

9    of this agreement, then (i) any applicable statute of limitations
10   will be tolled between the date of defendant’s signing of this
11   agreement and the filing commencing any such action; and
12   (ii) defendant waives and gives up all defenses based on the statute
13   of limitations, any claim of pre-indictment delay, or any speedy
14   trial claim with respect to any such action, except to the extent
15   that such defenses existed as of the date of defendant’s signing this
16   agreement.
17                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

18         25.   Defendant agrees that if any count of conviction is

19   vacated, reversed, or set aside, both the USAO may: (a) ask the Court

20   to resentence defendant on any remaining counts of conviction, with

21   both the USAO and defendant being released from any stipulations

22   regarding sentencing contained in this agreement, (b) ask the Court

23   to void the entire plea agreement and vacate defendant’s guilty pleas

24   on any remaining counts of conviction, with both the USAO and

25   defendant being released from all their obligations under this

26   agreement, or (c) leave defendant’s remaining convictions, sentence,

27   and plea agreement intact.       Defendant agrees that the choice among

28   these three options rests in the exclusive discretion of the USAO.

                                           16
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 17 of 22 Page ID #:352



1                             EFFECTIVE DATE OF AGREEMENT

2          26.   This agreement is effective upon signature and execution of

3    all required certifications by defendant, defendant’s counsel, and an

4    Assistant United States Attorney.

5                                  BREACH OF AGREEMENT

6          27.   Defendant agrees that if defendant, at any time after the

7    signature of this agreement and execution of all required

8    certifications by defendant, defendant’s counsel, and an Assistant

9    United States Attorney, knowingly violates or fails to perform any of
10   defendant’s obligations under this agreement (“a breach”), the USAO
11   may declare this agreement breached.        All of defendant’s obligations
12   are material, a single breach of this agreement is sufficient for the
13   USAO to declare a breach, and defendant shall not be deemed to have
14   cured a breach without the express agreement of the USAO in writing.
15   If the USAO declares this agreement breached, and the Court finds
16   such a breach to have occurred, then: (a) if defendant has previously
17   entered guilty pleas pursuant to this agreement, defendant will not
18   be able to withdraw the guilty pleas, and (b) the USAO will be

19   relieved of all its obligations under this agreement.

20         28.   Following the Court’s finding of a knowing breach of this

21   agreement by defendant, should the USAO choose to pursue any charge

22   that was either dismissed or not filed as a result of this agreement,

23   then:

24               a.    Defendant agrees that any applicable statute of

25   limitations is tolled between the date of defendant’s signing of this

26   agreement and the filing commencing any such action.

27               b.    Defendant waives and gives up all defenses based on

28   the statute of limitations, any claim of pre-indictment delay, or any

                                           17
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 18 of 22 Page ID #:353



1    speedy trial claim with respect to any such action, except to the

2    extent that such defenses existed as of the date of defendant’s

3    signing this agreement.

4                c.    Defendant agrees that: (i) any statements made by

5    defendant, under oath, at the guilty plea hearing (if such a hearing

6    occurred prior to the breach); (ii) the agreed to factual basis

7    statement in this agreement; and (iii) any evidence derived from such

8    statements, shall be admissible against defendant in any such action

9    against defendant, and defendant waives and gives up any claim under
10   the United States Constitution, any statute, Rule 410 of the Federal
11   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
12   Procedure, or any other federal rule, that the statements or any
13   evidence derived from the statements should be suppressed or are
14   inadmissible.
15            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

16                                 OFFICE NOT PARTIES

17         29.   Defendant understands that the Court and the United States

18   Probation and Pretrial Services Office are not parties to this

19   agreement and need not accept any of the USAO’s sentencing

20   recommendations or the parties’ agreements to facts or sentencing

21   factors.

22         30.   Defendant understands that both defendant and the USAO are

23   free to: (a) supplement the facts by supplying relevant information

24   to the United States Probation and Pretrial Services Office and the

25   Court, (b) correct any and all factual misstatements relating to the

26   Court’s Sentencing Guidelines calculations and determination of

27   sentence, and (c) argue on appeal and collateral review that the

28   Court’s Sentencing Guidelines calculations and the sentence it

                                           18
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 19 of 22 Page ID #:354



1    chooses to impose are not error, although each party agrees to

2    maintain its view that the calculations in paragraph 15 are

3    consistent with the facts of this case.         While this paragraph permits

4    both the USAO and defendant to submit full and complete factual

5    information to the United States Probation and Pretrial Services

6    Office and the Court, even if that factual information may be viewed

7    as inconsistent with the facts agreed to in this agreement, this

8    paragraph does not affect defendant’s and the USAO’s obligations not

9    to contest the facts agreed to in this agreement.
10         31.   Defendant understands that even if the Court ignores any
11   sentencing recommendation, finds facts or reaches conclusions
12   different from those agreed to, and/or imposes any sentence up to the
13   maximum established by statute, defendant cannot, for that reason,
14   withdraw defendant’s guilty pleas, and defendant will remain bound to
15   fulfill all defendant’s obligations under this agreement.            Defendant
16   understands that no one –- not the prosecutor, defendant’s attorney,
17   or the Court –- can make a binding prediction or promise regarding
18   the sentence defendant will receive, except that it will be between

19   the statutory mandatory minimum and within the statutory maximum.

20                              NO ADDITIONAL AGREEMENTS

21         32.   Defendant understands that, except as set forth herein,

22   there are no promises, understandings, or agreements between the USAO

23   and defendant or defendant’s attorney, and that no additional

24   promise, understanding, or agreement may be entered into unless in a

25   writing signed by all parties or on the record in court.

26

27

28

                                           19
                                                                      Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 20 of 22 Page ID #:355




                            >t: •;

                            ·-
                            .· .
                            ..;.: �
                                  �
                              ,·-­
                              ..-
                                  _,

                            ·��'
                              .._-:;

                           -· .,
                                                              PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING                                                                               i
                ,,            H
                                            33.
           ,.., �
           L
                        :..f
                           t'l.
                                                         The Par
                                                             -   ties aare·e that this aareement will be consi.dered
                                                                             -                                                   �                                                        l
                                                                                                                                                                                          i
           3 :�U oart of the record of defendarit' s auiltv
                                                     -      plea hearina-                                                                                                                  !
                                                                                                                                                                                          'I
                              -
                                       ·�



                        ii. entire                                                                                                                                                        t
                         >'
          4                                   a:areenient had been read into the record of the nroceedina.                                                                                f
                                                                                                                                                                                          •
                                  ,                ...
                                                    •     -




                         ll JlLGREED AND ACCEPTED
                                                                                                                                                                  --.f   ....




           5                                                                                                                                                                              I
                                                                                                                                                                                          !



                        if
                         tl UNITED
          6
            l\ FOR THE CENTRAL DISTRIC� OF
          7 \ r.,.,.,..
                    J}..LIFOR?<. T ,::,..
                                             STATES ATTORNEY'S ·OFFICE

                                               1
                                                                                                                                                                                           t!
             if                                                                                                                                                                           •t
                                            _;.t"l---




           8 11 TRACY L � WILKISOl\J
                           .,                                                                                                                                                             l
                                                                                                                                                                                          •
               !l Actinq- United States Attorney                                                                                                                                          tI
                        n
           g.. ll                                                                                                                                                                         l
                                                                                                                                                                                          i
                                                                                                                                                                                          !
                                                                                                                                                                                          t
                        rt
                        .,                                                                                                                            5/21/2021
                                                                                                                                            --- --------------
                        f•
                        l!
                        :�             -------------------------                                                                            Date
                        ·lj.. .....,�.,t.\.
                                     -K     noN
                                              .. T'.?Rr�MK.
                                                 � u .I"'   . l\i1                                                                                                                       }.,
                         dAssistant United States Attorney                                                                                                                                •
                                                                                                                                                                                          I
                        ll,,                                                                                                                                                              •


                        1I .
                        ��
                                                                                                                                            _,L.,5_-_7-�{ _- _7,_o_1-�1____ 1
                                                                                                                                            Date                                         i!
    13
                                                                                                                                                               '
                                                                                                                                                                                          <

                                                                                                                                                                                          I
   1, /l
   -°:i'                                                                                                                                    __________________
                                                                                                                                            Date
                                                                                                                                                               '
                        ft.t MAJ:.lU.t;L Al:{AiJJO                                                                                                                                    !f
                       HAttornev £or Defendant
                                                                                                                                                                                      f
                                                                                                                                                                                         •
                       \l,i JOHN �   .,_ T
                                 �Jl..RC-"-A
                       tl                                                                                                                                                            'i

                                                                                                                                                                                     Il
                        It•
                                                                                                                                                                                      ..
                                                                                                                                                                                     j'




                                                                                                                                                                                     •
                                                                                                                                                                                     t



                                                                                                                                                                                 l
                                                                                                                                                                                 I
                                                                                                                                                                                     •f
                                                                                                                                                                                     .
                    It.,...
                    ;'_A
                       �
   .t    .,
 ,.,, ,,-,.         'l
 ��                 ,.. ';-
                    . ,.
                 ·•..;  .


                    : ;2
 ,-,. ,;. it
 ..-.·�   .,�
  ,.�-e-- .'.
          �
          �
                �-��
                       ,
                                                                                                                                                                                 !
                                                                                                                                                                                 i
                                                                                                                                                                                 I




                                                                                                                                                                                •
                                                                                                                                                                                •f
                                                                                                                                                                                •


                '                                                                                                                                                               •
                 ...
                                                                                                                                                                                ''
                 ¾'
r..r'! �
                 �
                !I                                                                                                                                                              i
,7 �--          -,.
-"'- �          H.
                .�
                    ,
                ..,( .




                ,j_;
                                                                                 Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 21 of 22 Page ID #:356                                                         ;




                               ;
                                   .,

          1 11                                                                        CERTIFICATION OF DEFENDANT                                                                                                     •

          2 jj                                    I have read this agreement in its entiretv.
                                                                                           ·-                                                                    I have had enouah                                   I
                                                                                                                                                                                                                     '



        3 ll- time to review and consider this aareem
                                                -.    ent, and I have carefullv
                                                                              - - and                                                                                                                                I
                               ;X




                           -�
                           ffthorouahlv
                                   - - discussed everv
                                                     - -oart of it with mv
                                                                         - attornev.
                                                                                  -                                                                                          I understand                            f.
                           l the
                               •                                                                                                                                                                                     ;


          5                                      terms of this aareement, and I voluntaril·v
                                                                                           - aaree to those terms.                                                                                                   t
                                                                                                                                                                                                                     I

                           �                                                 .                _,                                                                                                                     .
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                  l
                           • t·


                           H
                             •




        6 )II have discussed the evidence with mv
                                                -· attornev,
                                                          -  and mv
                                                                  :=- attornev
                                                                             ._,;,. has
                                                                                     ...
                                                                                                                                                                                                                  !

        7 ff.. advised me of mv
                              - riahts. of oossible
                                           -        oretrial motions that miaht
                                                                            -   be                                                                                                           .                    -j
                            ,.                                                                                                                                                                                     '
                                                                         �                                                               "-




        8               I••....t filed, of
                           '
                                                  .          possible
                                                             --       defenses that miaht
                                                                                      -   be asserted either orior
                                                                                                             -     to or 1                                                                                        '




                        ll at trial,
                        1.,                                                                                                                                                                                       '


        9               '-�
                         "
                                                             of the sentencinq- factors set forth in 18 U.S.C. § 3553(a},
                         .,                                                                                                                                                                                      '
  10                  jj .of   "
                                             relevant Sentencina Guidelines provisions, and of the conseauences ')
                                                                                  V                    .                    ,.,.                                                       -·




  11 fl.. of enterina into this aareement.                                                                                  No promises. inducements. or             •       ,
                                                                                                                                                                                                                 f
                                                                                                                                                                                                                 •
                                                             ....                        <'\                                             ?

                            '

  12                  l(.. renresentations of anv kind have been made to me other than those                                                                                           . .                       f
                                                                                                                                                                                                                 •

  13 �contained in this aareement.                                                                             No one has threatened or forced me in
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                 I
                        ·r-

  14 11 anv
          - wav- to enter into this acr- reement.                                                                                                     I am satisfied with the
                     t!
                     ., ,..




                                                                                                                                                                                                             J
                           ,

  15 llrepresentation of mv attornev in this matter� and I am pleadina
                          .
                     4•·                ·-                              --                                 -                                                             -           _,,




 16
 .
                    'II auiltv
                      i


                        -
                    .�,;;    -                        because I am auiltv
                                                                   -      of the charaes and wish to take advantage
                                                                                               �                                              ,;, �                                                          ..
                        ,.                                                                                                                                                                                   '


                 !i of
                    1"



 17                 .
                 .... �
                                             the oromises set forth in this aareement,, and not for anv .other
                                             -        -4-'                                                                         .,.                                           -                           .

 1.8             l[ reason.
      o       il                                                                                                                                                                                         i
                     :1,

 1,
 �·-           .....                                                -                                                                                                                                    •

                                                                                                                                                                                                         ,

 20           ff JO., GARCIA                                                                                                                              Date                                          I
              )i Defend.ant
               ••


              ll                                                                                                                                                                                        t
                                                                                                                                                                                                       I.I
                                                                                                                                                                                                       '
::, ,., 1!
              't.·�
                                                                                                                                                                                                       ..'
- -,-   .,j•
                 '




            . .,




                                                                                                                                                                                                  .1.
                                                                                                                                                                                                    '
                                                                                                                                                      •

?-·�      i,hzl.i
          ...
4-��        i:

               i
              ''.                                                                                                   21
                                                                                                                                                                                                 ..r
          -'
          ,.
     Case 2:19-cr-00274-ODW Document 82 Filed 05/24/21 Page 22 of 22 Page ID #:357



1                       CERTIFICATION OF DEFENDANT’S ATTORNEY

2          I am JOHN GARCIA’s attorney.         I have carefully and thoroughly

3    discussed every part of this agreement with my client.           Further, I

4    have fully advised my client of his rights, of possible pretrial

5    motions that might be filed, of possible defenses that might be

6    asserted either prior to or at trial, of the sentencing factors set

7    forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

8    provisions, and of the consequences of entering into this agreement.

9    To my knowledge: no promises, inducements, or representations of any
10   kind have been made to my client other than those contained in this
11   agreement; no one has threatened or forced my client in any way to
12   enter into this agreement; my client’s decision to enter into this
13   agreement is an informed and voluntary one; and the factual basis set
14   forth in this agreement is sufficient to support my client’s entry of
15   guilty pleas pursuant to this agreement.
16

17   MANUEL ARAUJO                                     Date
     Attorney for Defendant
18   JOHN GARCIA
19

20

21

22

23

24

25

26

27

28

                                           22
